DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email interview with Jaffe William on Feb. 1 2022. 

Please amend the claims filed as follows1:
1.  (Currently Amended): A method for a commerce platform system conducting a transaction with a customer system of a merchant system, the method comprising:
receiving, over a communications network by the commerce platform system from the customer system, a request to purchase a product offered for sale by the merchant system, the request to purchase the product generated within a user interface served to the customer system by the merchant system, the request to purchase the product comprising transaction parameter data indicating (i) a domain name associated with the merchant system from which the request to purchase the product was initiated and (ii) a commerce platform product identifier; 
verifying, by the commerce platform system, the transaction parameter data of the request to purchase the product by determining that: (i) the domain name from which the request to purchase the product was initiated originated from an authorized domain name specified by the merchant system prior to the request to purchase the product, and (ii) the domain name from which the request to purchase the product was initiated and the commerce platform product identifier are associated with one another prior to the request to purchase the product in a merchant data store maintained by the commerce platform system;
in response to verification of the transaction parameters of the request to purchase the product, redirecting the customer system to a payment page served by the commerce platform system, wherein the payment page presents the product of the merchant for purchase by the customer system; 
clearing, by the commerce platform system with one or more authorization network systems, the purchase of the product from the payment page by the customer system; 
generating a checkout complete webhook event to a webhook handler of the merchant system to notify the merchant system that the customer system has purchased the product, wherein the webhook handler is configured by the merchant system in a registration user interface generated by the commerce platform and provided to the merchant system;
transmitting the checkout complete webhook event to webhook handler of the merchant system; and
redirecting, by the commerce platform system, the customer system back to a second user interface provided to the customer system by the merchant system after transmitting the checkout complete webhook event.

2. (Cancelled): 

3. (Previously Presented): The method of claim 1, further comprising:
in response to a failure of verification of the transaction parameters of the request to purchase the product, generating an error message and transmitting the error message to the customer system from the commerce platform system in response to determining that the domain and the commerce platform product identifier are not associated with one another.  

4. (Previously Presented): The method of claim 1, wherein the request to purchase the product further comprises data indicating (i) a success domain address linked to the second user interface and (ii) a cancel domain address linked to a user interface that displays an error message to the customer system by the merchant system.    

5. (Previously Presented): The method of claim 1, wherein the commerce platform product identifier comprises a globally unique identifier for all products for which payment pages may be generated by commerce platform system on behalf of a plurality of different merchant systems.
6. (Previously Presented): The method of claim 1, further comprising:
generating and transmitting, from the commerce platform system to the merchant system, a registration user interface for registering the product for use with the payment page; 
receiving, from the merchant system through the registration user interface, the domain name and a merchant product identifier associated with the product; 
generating, by the commerce platform, the commerce platform product identifier; and
generating an association between the domain name, the commerce platform product identifier, and a merchant account associated with merchant system in the merchant data store. 

7.  (Original): The method of claim 6, further comprising:
receiving, from the merchant system through the registration user interface, a customization option for generating a customized version of the payment page, wherein the customization option is specified by a user of the merchant system and comprises a color scheme, font type, a font size, a logo, or a combination thereof consistent with visual elements of the user interface presented to the customer system by the merchant system; 
associating the customization option with the merchant system in the merchant data store;
identifying, prior to redirecting the customer system to the payment page, the merchant system from among a plurality of merchant system based at least in part on the domain name, the commerce platform product identifier, or a combination thereof; and
generating the payment page based on the customization options when redirecting the customer system to the payment page.   

8.  (Original): The method of claim 1, wherein the payment page comprises a sequence of one or more payment pages in a product checkout flow comprising a customer information collection payment page, a customer payment details payment pages, a customer shipping information payment page, and a customer verification payment page, or a combination thereof.  

9.  (Cancelled): 

10.  (Currently Amended): The method of claim 

11.  (Currently Amended): A non-transitory computer readable storage medium including instructions that, when executed by a processor, cause the processor to perform a method for a commerce platform system conducting a transaction with a customer system of a merchant system, the method comprising:
receiving, over a communications network by the commerce platform system from the customer system, a request to purchase a product offered for sale by the merchant system, the request to purchase the product generated within a user interface served to the customer system by the merchant system, the request to purchase the product comprising transaction parameter data indicating (i) a domain name associated with the merchant system from which the request to purchase the product was initiated and (ii) a commerce platform product identifier; 
verifying, by the commerce platform system, the transaction parameter data of the request to purchase the product by determining that: (i) the domain name from which the request to purchase the product was initiated originated from an authorized domain name specified by the merchant system prior to the request to purchase the product, and (ii) the domain name from which the request to purchase the product was initiated and the commerce platform product identifier are associated with one another prior to the request to purchase the product in a merchant data store maintained by the commerce platform system;
in response to verification of the transaction parameters of the request to purchase the product, redirecting the customer system to a payment page served by the commerce platform system, wherein the payment page presents the product of the merchant for purchase by the customer system; 
clearing, by the commerce platform system with one or more authorization network systems, the purchase of the product from the payment page by the customer system; 
generating a checkout complete webhook event to a webhook handler of the merchant system to notify the merchant system that the customer system has purchased the product, wherein the webhook handler is configured by the merchant system in a registration user interface generated by the commerce platform and provided to the merchant system;
transmitting the checkout complete webhook event to webhook handler of the merchant system; and
redirecting, by the commerce platform system, the customer system back to a second user interface provided to the customer system by the merchant system after transmitting the checkout complete webhook event.    

12. (Cancelled): 

13. (Previously Presented): The non-transitory computer readable storage medium of claim 11, further comprising:
in response to a failure of verification of the transaction parameters of the request to purchase the product, generating an error message and transmitting the error message to the customer system from the commerce platform system in response to determining that the domain and the commerce platform product identifier are not associated with one another.  

14. (Previously Presented): The non-transitory computer readable storage medium of claim 11, wherein the request to purchase the product further comprises data indicating (i) a success domain address linked to the second user interface and (ii) a cancel domain address linked to a user interface that displays an error message to the customer system by the merchant system.    

15. (Previously Presented): The non-transitory computer readable storage medium of claim 11, wherein the commerce platform product identifier comprises a globally unique identifier for all products for which payment pages may be generated by commerce platform system on behalf of a plurality of different merchant systems.
16. (Previously Presented): The non-transitory computer readable storage medium of claim 11, further comprising:
generating and transmitting, from the commerce platform system to the merchant system, a registration user interface for registering the product for use with the payment page; 
receiving, from the merchant system through the registration user interface, the domain name and a merchant product identifier associated with the product; 
generating, by the commerce platform, the commerce platform product identifier; and
generating an association between the domain name, the commerce platform product identifier, and a merchant account associated with merchant system in the merchant data store. 

17.  (Original): The non-transitory computer readable storage medium of claim 16, further comprising:
receiving, from the merchant system through the registration user interface, a customization option for generating a customized version of the payment page, wherein the customization option is specified by a user of the merchant system and comprises a color scheme, font type, a font size, a logo, or a combination thereof consistent with visual elements of the user interface presented to the customer system by the merchant system; 
associating the customization option with the merchant system in the merchant data store;
identifying, prior to redirecting the customer system to the payment page, the merchant system from among a plurality of merchant system based at least in part on the domain name, the commerce platform product identifier, or a combination thereof; and
generating the payment page based on the customization options when redirecting the customer system to the payment page.   

18.  (Original): The non-transitory computer readable storage medium of claim 11, wherein the payment page comprises a sequence of one or more payment pages in a product checkout flow comprising a customer information collection payment page, a customer payment details payment pages, a customer shipping information payment page, and a customer verification payment page, or a combination thereof.  

19.  (Currently Amended): 

20.  (Currently Amended): The non-transitory computer readable storage medium of claim 

21.  (Currently Amended): A commerce platform system for conducting a transaction with a customer system of a merchant system, the commerce platform system comprising:
a memory; and
a processor coupled with the memory, the processor configured to:
receive, over a communications network by the commerce platform system from the customer system, a request to purchase a product offered for sale by the merchant system, the request to purchase the product generated within a user interface served to the customer system by the merchant system, the request to purchase the product comprising transaction parameter data indicating (i) a domain name associated with the merchant system from which the request to purchase the product was initiated and (ii) a commerce platform product identifier, 
verify the transaction parameter data of the request to purchase the product by determining that: (i) the domain name from which the request to purchase the product was initiated originated from an authorized domain name specified by the merchant system prior to the request to purchase the product, and (ii) the domain name from which the request to purchase the product was initiated and the commerce platform product identifier are associated with one another prior to the request to purchase the product in a merchant data store maintained by the commerce platform system,
in response to a verification of the transaction parameters of the request to purchase the product, redirect the customer system to a payment page served by the commerce platform system, wherein the payment page presents the product of the merchant for purchase by the customer system,
 clear, by the commerce platform system with one or more authorization network systems, the purchase of the product from the payment page by the customer system,
generate a checkout complete webhook event to a webhook handler of the merchant system to notify the merchant system that the customer system has purchased the product, wherein the webhook handler is configured by the merchant system in a registration user interface generated by the commerce platform and provided to the merchant system;
transmit the checkout complete webhook event to webhook handler of the merchant system, and
redirect, by the commerce platform system, the customer system back to a second user interface provided to the customer system by the merchant system after transmitting the checkout complete webhook event.

22.  (Cancelled):  

23.  (Previously Presented): The commerce platform system of claim 21, wherein the processor is further configured to:
in response to a failure of verification of the transaction parameters of the request to purchase the product, generate an error message and transmitting the error message to the customer system from the commerce platform system in response to determining that the domain and the commerce platform product identifier are not associated with one another.  

24.  (Original): The commerce platform system of claim 21, wherein the payment page comprises a sequence of one or more payment pages in a product checkout flow comprising a customer information collection payment page, a customer payment details payment pages, a customer shipping information payment page, and a customer verification payment page, or a combination thereof.  

Claims 1, 3-8, 10-11, 13-18, 20-21, and 23-24 are allowed. Claims 2, 9, 12, 19, and 22 are cancelled. 

REASONS FOR ALLOWANCE2
The following is an examiner’s statement of reasons for allowance: 

Thrust of Claims 1, 11, and 21 on RCE but Prior to Examiner’s Amendment 
On Final, Examiner sustained a rejection on claims 1, 11, and 21 in view of reference Isaacson, Hammad, and Kuo. Examiner primarily relied on Isaacson’s and its API to redirection of the browser. See, e.g., Id. at Fig. 18, Items 1812, 1816. This allowed the user to query a general box and traverse a plurality of domains to allow for a seamless and frictionless transaction on other merchant platforms. Compare Id. at Fig. 19, Item 1900 (showing general query box) with Id. at Fig. 19, Item 1904 (merchant platform with “merchant.com”). In the opinion of the Examiner, this was the inventive concept captured by independent claims. This opinion was maintained in the past interview. See Examiner Interview Summary (mailed 02/04/2022). Examiner filled in the gaps with Hammad and Kuo which dealt which clearing a transaction and matching product identifiers. 

Principle Operation Changed
MPEP 2143.01(VI) states that the principal operation of the modification cannot be changed. The primary reference of Isaacson uses API’s to pull merchant domain information to the client. While Isaacson teaches a purchase (Fig. 19 Item 1908) and while it is obvious to fill in user information to close out the transaction as taught by Hammad, the webhooks in Chandrasekaran would change the principle function of the modification of Isaacson-Hammad-Kuo as a whole.
According to Jeff Lindsay in “Web hooks to revolutionize the web,” webhooks solve a unique problem embedded in the nature of web development. That is, the web stack are “stateless” protocols. Id. at p 1. According, webhooks allow for client defined or “user defined callbacks” with HTTP POST. Id. at p. 1. Therefore, the webhooks during a checkout process changes the principle function of the operation found in Hammad. See Final at para. 23, bullets 3-4 (rejecting elements “clearing” and “redirecting”) (citing Fig. 4C Items 433b, 436); see also Hammad at 0065 Table (showing “POST” initiated by server, not client)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685        

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 Claims 9 and 19 are rolled up into independent claims 1 and 11 respectively. Independent claim 21 is amended in similar fashion but without rolled up corresponding claim.
        2 Final Rejection (04/21/2021) is herein referred to as Final.